NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50036

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02874-BAS

 v.                                             MEMORANDUM *

SELENA PEREZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Selena Perez appeals from the district court’s judgment and challenges the

100-month sentence imposed following her guilty-plea conviction for importation

of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Perez contends that the district court procedurally erred by failing to address

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her mitigating arguments and by failing to appreciate its discretion to vary from the

Guidelines on policy grounds under Kimbrough v. United States, 552 U.S. 85

(2007). Reviewing de novo, see United States v. Hammons, 558 F.3d 1100, 1103

(9th Cir. 2009), we conclude that the district court did not err. The record reflects

that the district court considered Perez’s mitigating arguments and departed

downward in response. Moreover, the record shows that the district court

understood its discretion to vary from the Guidelines on policy grounds but chose

not to exercise that discretion. See United States v. Henderson, 649 F.3d 955, 964

(9th Cir. 2011).

      AFFIRMED.




                                          2                                    17-50036